Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Also see MPEP 2173.05(r) and see MPEP 2173.05(s) “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table" is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807, and further in view of Bertalan U.S. Patent 6,130,487.

With regard to claim 1. Kulkarni teaches an exterior lighting system for towed vehicles (as shown in Kulkarni figure 1), including means for synchronizing (controller 10 accepts inputs from the towing vehicle and sends signals to the trailer and can be programed with an “exclusive-or” for example to synchronize the available trailer lighting to the vehicle lighting also see Kulkarni para [0014, 0022-0023, and 0035]) the turn (RT or LT and RT OUT or LT OUT), braking (STOP  and RT OUT with LT OUT and see Kulkarni para [0023 and 0035]), and backup (see Kulkarni para [0022] the channels may include a backup channel) indicators of the towing vehicle with like indicators of the towed vehicle, but does not teach as well as with additional illumination on the towed vehicle.
(as shown in Bertalan figure 1, item CLEARANCE AND MARKER lighting lines). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lighting available thru the lighting controller/converter of Kulkarni with the lighting for Clearance and Marker lighting of Bertalan to provide a provide the additional lighting to comply with the SAE standard J560 to provide the standard 7-pin connector (see Bertalan col 4, lines 56 thru 65).


    PNG
    media_image1.png
    753
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    764
    490
    media_image2.png
    Greyscale


With regard to claim 4. Kulkarni and Bertalan disclose the exterior lighting system for towed vehicles according to Claim 1, and Bertalan also teaches wherein the additional illumination of the towed vehicle includes a control module having a failsafe mode that permits normal operation of the turn, braking, and backup indicators of the towed vehicle in the event that operation of the additional illumination is not operating properly (see Bertalan col 11, lines 28 thru 36, when the circuit for the clearance lamps fails the microprocessor will cut-off flow to the clearance lamp driver only).

With regard to claim 6. Kulkarni and Bertalan disclose the exterior lighting system for towed vehicles according to Claim 4, and Kulkarni also teaches wherein the (see Bertalan para [0018]). 

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807 and Bertalan U.S. Patent 6,130,487 as applied to claim 1 above, and further in view of Brooks U.S. Pub 2013/0200792.

With regard to claim 7. Kulkarni and Bertalan disclose the exterior lighting system for towed vehicles according to Claim 1, and Kulkarni and Bertalan also teach wherein supplemental illumination is provided on the towed vehicle (as shown in Bertalan figure 1, item CLEARANCE and MARKER lamps), the system comprising at least the following elements mounted in the towed vehicle: plug means for receiving electric signals from the towing vehicle to actuate conventional lighting on the towed vehicle (as shown in Bertalan figure 1, item 38), an electrical control system, connected to the plug means, for monitoring the electric signals received from the towing vehicle (as shown in Bertalan figure 1, item 10), and supplying control signals to supplemental lighting devices in response to actuation of the conventional lighting (see Bertalan col 7. lines 8 thru 26 signals CONTROL2 is for the LEFT-TURN lighting, CONTROL3 is for STOP/BREAK LIGHTING, and CONTROL4 is for RIGHT-TURN lighting), and supplemental lighting devices (see Bertalan col 7. lines 8 thru 26 signals CONTROL1 is for the CLEARANCE lighting and CONTROL8 is for MARKER lighting), connected to the control system for providing additional illumination in response to the control signals, synchronized with the actuation of the conventional (Light Modules 220 and 260). But Kulkarni and Bertalan do not teach wherein supplemental illumination is provided on the towed vehicle to further indicate the movement intentions of the towing vehicle, and supplemental lighting devices, connected to the control system for providing additional illumination in response to the control signals, synchronized with the actuation of the conventional lighting.
However Brooks does teach supplemental illumination is provided on the towed vehicle to further indicate the movement intentions of the towing vehicle (as shown in Brooks figure 2, lamp 12 is provided for both marker lighting and turn indication), and supplemental lighting devices, connected to the control system for providing additional illumination in response to the control signals, synchronized with the actuation of the conventional lighting (see Brooks para [0018]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lighting system marker and turn indication of Kulkarni and Bertalan with the marker light that can also display turn indication of Brooks to provide a single intensity marker lamp in auxiliary location able to flash as a turn and be a marker depending on the desired combination  increasing conspicuity and lower overall cost (see Brooks para [0007]).

    PNG
    media_image3.png
    701
    516
    media_image3.png
    Greyscale


With regard to claim 10. Kulkarni, Bertalan, and Brooks disclose the system according to Claim 7 and Kulkarni also teaches wherein the conventional lighting on the towed vehicle are selected from the group of brake, turn, back-up, and side marking lighting devices (as shown in Kulkarni figure 1, items LT and RT).

With regard to claim 11. Kulkarni, Bertalan, and Brooks disclose the system according to Claim 7 and Brooks also teaches wherein the supplemental lighting devices are LEDs (as shown in Brooks figure 2, item 12).

With regard to claim 12. Kulkarni, Bertalan, and Brooks disclose the system according to Claim 11 and Brooks also teaches wherein the supplemental lighting devices are placed on the sides of the towed vehicle (see Brooks para [0024]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807 and Bertalan U.S. Patent 6,130,487 as applied to claim 4 above, and further in view of Troutman U.S. Pub 2017/0171952.

With regard to claim 5. Kulkarni and Bertalan disclose the exterior lighting system for towed vehicles according to Claim 4, and Bertalan does teach wherein the control module includes an indicator diagnostic output when fault conditions arise in connection with the additional illumination (see Bertalan col 12, lines 14 thru 24). But Kulkarni and Bertalan do not teach the control module includes an LED indicator
However Troutman does teach the control module includes an LED indicator (see Troutman figure 1, item 40 or J5 and see para [0050]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lighting system failure detection of Kulkarni and Bertalan with the controller output signal driving an LED indicator of Troutman to provide a system providing a signal status output to inform the operator if there is a failure and a blinking pattern to broadcast which circuit is failing and to function while the controller is learning providing verification when learning is complete saving money using a single indicator for multiple functions (see Troutman para [0050]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807, Bertalan U.S. Patent 6,130,487, and Brooks U.S. Pub 2013/0200792 as applied to claim 7 above, and further in view of Stickley U.S. Pub 2013/0063026.

With regard to claim 8. Kulkarni, Bertalan, and Brooks disclose the system according to Claim 7 but Kulkarni, Bertalan, and Brooks do not teach wherein the towed vehicles are travel trailers for recreational camping.
However Stickley does teach the towed vehicles are travel trailers for recreational camping (see Stickley para [0015-0016]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lighting system for towed trailers and boats of Kulkarni, Bertalan, and Brooks with the travel trailer lighting system of Stickley to provide a system providing all the safety requirements and additionally providing lighting for the parked travel trailer to providing lighting during dark conditions around the trailer in a single circuit saving cost (see Stickley para [0015-0016]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807, Bertalan U.S. Patent 6,130,487, and Brooks U.S. Pub 2013/0200792 as applied to claim 7 above, and further in view of Groeller U.S. Patent 5,729,058.

With regard to claim 9. Kulkarni, Bertalan, and Brooks disclose the system according to Claim 7 but Kulkarni, Bertalan, and Brooks do not teach wherein the electric signals from the towing vehicle are direct current voltages.
However Groeller does teach the electric signals from the towing vehicle are direct current voltages (see Groeller col 2, lines 25 thru 35; the stop light is the example for the multiple signal and it is of common understanding in the art at the time the invention was filed that the vehicle power is direct current). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed voltage of the signals of Kulkarni, Bertalan, and Brooks with 12 Volt signals input to the controller of Groeller to provide a system that can properly produce 24 Volts from 12 Volts for safe use with 24 Volt trailers  (see Groeller col 1, lines 12 thru 19).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807, Bertalan U.S. Patent 6,130,487, and Brooks U.S. Pub 2013/0200792 as applied to claim 12 above, and further in view of Link U.S. Patent 5,775,712.

With regard to claim 13. Kulkarni, Bertalan, Brooks, and Link disclose the system according to Claim 12 but Kulkarni, Bertalan, Brooks, and Link do not teaches wherein the supplemental lighting devices are placed at upper and lower locations on the sides of the towed vehicle, elevationally spaced apart to increase visibility.
(as shown in Link figure 1, items 16 and 18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lighting system for towed trailers and boats of Kulkarni, Bertalan, and Brooks with the supplemental lighting system spaced for visability of Link to provide a system that can operate normally or operate in a trailer warning system to signal motorists of a potentially hazardous condition improving safety for motorists (see Link col 3, lines 29 thru 47).

    PNG
    media_image4.png
    797
    442
    media_image4.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni U.S. Pub 2012/0280807, Bertalan U.S. Patent 6,130,487, Brooks U.S. Pub 2013/0200792, and Link U.S. Patent 5,775,712 as applied to claim 13 above, and further in view of Stickley U.S. Pub 2013/0063026.

With regard to claim 14. Kulkarni, Bertalan, Brooks, and Link disclose the system according to Claim 13 and Link also teaches wherein additional supplemental lighting is placed at the upper corners of the rears of the travel trailer (as shown in Link figure 1, items 16 and 18). But Kulkarni, Bertalan, Brooks, and Link do not teach wherein the towed vehicle is a travel trailer.
However Stickley does teach the towed vehicle is a travel trailers (as shown in Stickley figure 5, item 61) and additional supplemental lighting is placed at the upper corners of the rears of the travel trailer (as shown in Stickley figure 5, items 51 in rear upper corners). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lighting system for towed trailers and boats of Kulkarni, Bertalan, Brooks, and Stickley with the travel trailer lighting system of Stickley to provide a system providing all the safety requirements and additionally providing lighting for the parked travel trailer to providing lighting during dark conditions around the trailer in a single circuit saving cost (see Stickley para [0015-0016]).

    PNG
    media_image5.png
    735
    481
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
The applicant argues that the 35 USC § 112 rejection under MPEP 2173.05(r) and 2173.05(s) be removed. After further discussion with supervisor and Technical personnel it was determined that MPEP 2173.05(s) still constitutes a 35 USC § 112 as figure 2 does not meet the exceptional circumstances where there is no practical way to define the invention in words. The 35 USC § 112 rejection remains for claim 15 as presented.
The applicant asked for clarification of the rejection of claim 6. The current rejection does have a typo stating Kulkarni and Bertalan do not teach and then para 
The applicant asserts that the combination of Kulkarni and Bertalan is not of common understanding of a person of ordinary skill in the art. The examiner respectfully disagrees. Both Kulkarni and Bertalan teach receiving signals from a vehicle to be presented on a trailer and it would be of common understanding to have the 5-pin connector of Kulkarni and add the extra signals of Bertalan 7-pin connector to the Kulkarni invention to provide the additional lighting to comply with the SAE standard J560 to provide the standard 7-pin connector.


Allowable Subject Matter
Claim 3 is allowed.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts fail to teach “the additional illumination of the towed vehicle includes side markers having a single LED light which flashes by powering down to less than half the normal brightness and then back up to full brightness, without fully turning off”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaminski U.S. Pub 2002/0125771 – Towing interface with auxiliary lighting control
Gerling U.S. Patent 8,932,065 – Towing interface with auxiliary lighting control
Gravolin U.S. Patent 6,535,113 – Towing interface with diagnostic control
Dempsey U.S. Pub 2009/0007948 – Travel trailer as the towed device
Link U.S. Patent 5,775,712 – Lighting control with an emergency flashing mode
Thomson U.S. Pub 2014/0160123 – Additional side lighting mode for fog or rain
Debrow U.S. Patent 6,121,551 – Towing interface with side lighting control
Thompson U.S. Patent 5,719,552 – Control module on trailer for lighting
Gee U.S. Patent 5,693,985 – Control module on trailer for lighting
Paul U.S. Patent 7,746,219 – Fault detection and reporting to operator
Dolan U.S. Patent 8,845,159 – Multi-function marker light
Laceky U.S. Pub 2013/0063026 – Boat trailer lighting

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KURTIS R BAHR/Examiner, Art Unit 2844